 EXHIBIT 10.1


INTERNATIONAL SEAWAYS, INC.
2020 MANAGEMENT INCENTIVE COMPENSATION PLAN
(Effective as of April 2, 2020)
 
1.            Purpose of the Plan
 
This Plan is intended to promote the interests of the Company and its
shareholders by providing certain employees of the Company, who are largely
responsible for the management, growth and protection of the business of the
Company, with incentives and rewards to encourage them to continue in the
service of the Company.
 
2.            Definitions
 
As used in the Plan or in any instrument governing the terms of any Incentive
Award, the following definitions apply to the terms indicated below:
 
(a) “Affiliate” means, with respect to a specified Person, a Person that
directly, or indirectly through one or more intermediaries, controls or is
controlled by, or is under common control with, the specified Person.
 
(b) “Award Agreement” means a written agreement, in a form determined by the
Committee from time to time, entered into by each Participant and the Company,
evidencing the grant of an Incentive Award under the Plan.
 
(c) “Board of Directors” means the Board of Directors of INSW.
 
(d) “Cash Incentive Award” means an award granted to a Participant pursuant to
Section 8 of the Plan.
 
(e) “Change in Control” means (i) any one Person, or more than one Person acting
as a group (as defined under Treasury Regulation § 1.409A-3(i)(5)(v)(B)), other
than INSW or any employee benefit plan sponsored by INSW, acquires ownership of
stock of INSW that, together with stock held by such Person or group,
constitutes more than 50 percent of the total fair market value or total Voting
Power of the stock of INSW; or (ii) any one Person, or more than one Person
acting as a group (as defined under Treasury Regulation § 1.409A-3(i)(5)(v)(B))
other than INSW or any employee benefit plan sponsored by INSW acquires (or has
acquired during the 12-month period ending on the date of the most recent
acquisition by such Person or Persons) ownership of stock of INSW possessing 30
percent or more of the total Voting Power of the stock of INSW; or (iii) a
majority of members of the Board of Directors is replaced during any 12-month
period by directors whose appointment or election is not endorsed by a majority
of the members of the Board of Directors before the date of each appointment or
election; or (iv) any one Person, or more than one Person acting as a group (as
defined in Treasury Regulation § 1.409A-3(i)(5)(v)(B)) acquires (or has acquired
during the 12-month period ending on the date of the most recent acquisition by
such Person or Persons) assets from the Company that have a total gross fair
market value equal to or more than 40 percent of the total gross fair market
value of all of the assets of the Company immediately before such acquisition or
acquisitions. For purposes of subsection (iv), gross fair market value means the
value of the assets of the Company, or the value of the assets being disposed
of, determined without regard to any liabilities associated with such assets.
The foregoing subsections (i) through (iv) shall be interpreted in a manner that
is consistent with the Treasury Regulations promulgated pursuant to Section 409A
of the Code so that all, and only, such transactions or events that could
qualify as a “change in control event” within the meaning of Treasury Regulation
§1.409A-3(i)(5)(i) will be deemed to be a Change in Control for purposes of this
Plan.
 
(f) “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and all regulations, interpretations and administrative guidance issued
thereunder.
 
(g) “Committee” means the Compensation Committee of the Board of Directors or
such other committee as the Board of Directors shall appoint from time to time
to administer the Plan and to otherwise exercise and perform the authority and
functions assigned to the Committee under the terms of the Plan.
 
(h) “Common Stock” means INSW’s common stock, no par value, or any other
security into which the common stock shall be changed pursuant to the adjustment
provisions of Section 9 of the Plan.
 
(i) “Company” means INSW and all of its Subsidiaries, collectively.
 
(j) “Deferred Compensation Plan” means any plan, agreement or arrangement
maintained by the Company from time to time that provides opportunities for
deferral of compensation.
 
(k) “Effective Date” means the date the Plan is adopted.
 
(l) “Employment” means the period during which an individual is classified or
treated by the Company as an employee of the Company.
 
(m) “Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
(n) “Fair Market Value” means, with respect to a share of Common Stock, as of
the applicable date of determination or if the exchange is not open for trading
on such date, the immediately preceding day on which the exchange is open for
trading, the closing price as reported on the date of determination on the
principal securities exchange on which shares of Common Stock are then listed or
admitted to trading (the “Securities Exchange”). In the event that the price of
a share of Common Stock shall not be so reported, the Fair Market Value of a
share of Common Stock shall be determined by the Committee in its sole
discretion taking into account the requirements of Section 409A of the Code.
 
(o) “Incentive Award” means one or more Stock Incentive Awards and/or Cash
Incentive Awards, collectively.
 
(p) “INSW” means International Seaways, Inc., a Marshall Islands corporation
(and any successor thereto).
 
(q) “Option” means a stock option to purchase shares of Common Stock granted to
Participant pursuant to Section 6.
 
(r) “Other Stock-Based Award” means an award granted to a Participant pursuant
to Section 7.
 
(s) “Participant” means an employee of the Company who is eligible to
participate in the Plan and to whom one or more Incentive Awards have been
granted pursuant to the Plan and have not been fully settled or cancelled and,
following the death of any such Person, his successors, heirs, executors and
administrators, as the case may be.
 
(t) “Person” means a “person” as such term is used in Section 13(d) and 14(d) of
the Exchange Act, including any “group” within the meaning of Section 13(d)(3)
under the Exchange Act.
 
(u) “Plan” means the International Seaways, Inc. Management Incentive
Compensation Plan, as it may be amended from time to time.
 
(v) “Securities Act” means the Securities Act of 1933, as amended.
 
(w) “Stock Incentive Award” means an Option or Other Stock-Based Award granted
pursuant to the terms of the Plan.
 
(x) “Subsidiary” means any “subsidiary” within the meaning of Rule 405 under the
Securities Act.
 
(y) “Voting Power” means the number of votes available to be cast (determined by
reference to the maximum number of votes entitled to be cast by the holders of
Voting Securities upon any matter submitted to shareholders where the holders of
all Voting Securities vote together as a single class) by the holders of Voting
Securities.
 
(z) “Voting Securities” means any securities or other ownership interests of an
entity entitled, or which may be entitled, to vote on the election of directors,
or securities or other ownership interests which are convertible into, or
exercisable in exchange for, such Voting Securities, whether or not subject to
the passage of time or any contingency.
  
3.            Stock Subject to the Plan and Limitations on Cash Incentive Awards
 
(a)          Stock Subject to the Plan
 
The maximum number of shares of Common Stock that may be covered by Incentive
Awards granted under the Plan shall be the sum of (i) 1,400,000 shares of Common
Stock plus (ii) the number of shares of Common Stock that, on the day
immediately following the effective date of this Plan, remain available for
awards under the International Seaways, Inc. Management Incentive Compensation
Plan effective as of November 18, 2016, as amended and restated (the “Prior
Plan”). Out of such aggregate, the maximum number of shares of Common Stock that
may be covered by Options that are designated as “incentive stock options”
within the meaning of Section 422 of the Code shall not exceed 200,000 shares of
Common Stock. The maximum number of shares referred to in the preceding
sentences of this Section 3(a) shall in each case be subject to adjustment as
provided in Section 9 and the following provisions of this Section 3. Shares of
Common Stock issued under the Plan may be either authorized and unissued shares,
treasury shares, shares purchased by the Company in the open market, or any
combination of the preceding categories as the Committee determines in its sole
discretion.  Incentive Awards settled in shares of Common Stock shall reduce the
number of shares of Common Stock available hereunder by one share of Common
Stock for every one share of Common Stock subject to such Incentive Award.
 
For purposes of the preceding paragraph, shares of Common Stock covered by
Incentive Awards shall only be counted as used to the extent they are actually
issued and delivered to a Participant (or such Participant’s permitted
transferees as described in the Plan) pursuant to the Plan, and shall not be
counted to the extent any such Incentive Award is settled in cash, forfeited,
cancelled, terminated, or expires or lapses for any reason.  Any shares of
Common Stock that again become available for future grants pursuant to this
Section 3(a) shall be added back as one share of Common Stock.  In addition, if
shares of Common Stock owned by a Participant (or such Participant’s permitted
transferees as described in the Plan) are tendered (either actually or through
attestation) to the Company in payment of any obligation in connection with an
Incentive Award, the number of shares tendered shall be added to the number of
shares of Common Stock that are available for delivery under the Plan. The
following shares of Common Stock may not again be made available for issuance as
Incentive Awards:  (i) shares of Common Stock not issued or delivered as a
result of the net settlement of an outstanding stock appreciation right or
Option; (ii) shares of Common Stock used to pay the exercise price or
withholding taxes related to an outstanding Incentive Award; or (iii) shares of
Common Stock repurchased on the open market with the proceeds of a Option
exercise price.  Shares of Common Stock covered by Incentive Awards granted
pursuant to the Plan in connection with the assumption, replacement, conversion
or adjustment of outstanding equity-based awards in the context of a corporate
acquisition or merger (within the meaning of Section 303A.08 of the New York
Stock Exchange Listed Company Manual) shall not count as used under the Plan for
purposes of this Section 3.
  
(b)          Individual Award Limits
 
Subject to adjustment as provided in Section 9, the maximum number of shares of
Common Stock that may be covered by an Incentive Award granted under the Plan
shall not exceed 1,400,000 shares. For this purpose, the number of shares
“covered by” an Incentive Award shall be the maximum number of shares that may
be required to be delivered in settlement of that Incentive Award. The amount
payable to any employee with respect to any calendar year for all Cash Incentive
Awards shall not exceed $7,500,000. For purposes of the preceding sentences, the
phrase “amount payable with respect to any calendar year” means the amount of
cash, or value of other property, required to be paid based on the achievement
of applicable performance measures during the applicable performance period that
ends in such calendar year, disregarding any deferral pursuant to the terms of a
Deferred Compensation Plan.
 
4.            Administration of the Plan
 
The Plan shall be administered by a Committee of the Board of Directors
consisting of two or more Persons, each of whom qualifies as a “non-employee
director” (within the meaning of Rule 16b-3 promulgated under Section 16 of the
Exchange Act), and as “independent” as required by NYSE or any security exchange
on which the Common Stock is listed, in each case if and to the extent required
by applicable law or necessary to meet the requirements of such Rule, Section or
listing requirement at the time of determination. From time to time, the Board
may increase or decrease the size of the Committee, add additional members to,
remove members (with or without cause) from, appoint new members in substitution
therefor, and fill vacancies, however caused, in the Committee. The Committee
shall, consistent with the terms of the Plan, from time to time designate those
individuals who shall be granted Incentive Awards under the Plan and the amount,
type and other terms and conditions of such Incentive Awards. All of the powers
and responsibilities of the Committee under the Plan may be delegated by the
Committee, in writing, to any subcommittee thereof, in which case the acts of
such subcommittee shall be deemed to be acts of the Committee hereunder. The
Committee may also from time to time authorize a subcommittee consisting of one
or more members of the Board of Directors (including members who are employees
of the Company) or employees of the Company to grant Incentive Awards to Persons
who are not “executive officers” of the Company (within the meaning of Rule
16a-1 under the Exchange Act), subject to such restrictions and limitations as
the Committee may specify and to the requirements of applicable law.
 
The Committee shall have full discretionary authority to administer the Plan,
including discretionary authority to interpret and construe any and all
provisions of the Plan and any Award Agreement thereunder, and to adopt, amend
and rescind from time to time such rules and regulations for the administration
of the Plan, including rules and regulations related to sub-plans established
for the purpose of satisfying applicable foreign laws and/or qualifying for
preferred tax treatment under applicable foreign tax laws, as the Committee may
deem necessary or appropriate. Decisions of the Committee shall be final,
binding and conclusive on all parties. For the avoidance of doubt, the Committee
may exercise all discretion granted to it under the Plan in a non-uniform manner
among Participants.
 
The Committee may delegate the administration of the Plan to one or more
officers or employees of the Company, and such administrator(s) may have the
authority to execute and distribute Award Agreements, to maintain records
relating to Incentive Awards, to process or oversee the issuance of Common Stock
under Incentive Awards, to interpret and administer the terms of Incentive
Awards, and to take such other actions as may be necessary or appropriate for
the administration of the Plan and of Incentive Awards under the Plan, provided
that in no case shall any such administrator be authorized (i) to grant
Incentive Awards under the Plan (except in connection with any delegation made
by the Committee pursuant to the first paragraph of this Section 4), (ii)  to
take any action inconsistent with Section 409A of the Code or (iii) to take any
action inconsistent with applicable law. Any action by any such administrator
within the scope of its delegation shall be deemed for all purposes to have been
taken by the Committee and, except as otherwise specifically provided,
references in this Plan to the Committee shall include any such administrator.
The Committee and, to the extent it so provides, any subcommittee, shall have
sole authority to determine whether to review any actions and/or interpretations
of any such administrator, and if the Committee shall decide to conduct such a
review, any such actions and/or interpretations of any such administrator shall
be subject to approval, disapproval, or modification by the Committee.
 
On or after the date of grant of an Incentive Award under the Plan, the
Committee may (i) accelerate the date on which any such Incentive Award becomes
vested, exercisable or transferable, as the case may be, (ii) extend the term of
any such Incentive Award, including, without limitation, extending the period
following a termination of a Participant’s Employment during which any such
Incentive Award may remain outstanding, (iii) waive any conditions to the
vesting, exercisability or transferability, as the case may be, of any such
Incentive Award or (iv) provide for the payment of dividends or dividend
equivalents with respect to any such Incentive Award; provided, that dividends
or dividend equivalents shall be subject to the same restrictions and conditions
as the Incentive Awards underlying such dividends or dividend equivalents and
shall be payable only if and no earlier than at the same time as the underlying
Incentive Award becomes vested.  Notwithstanding anything herein to the
contrary, the Committee shall not have any such authority to the extent that the
grant of such authority would cause any tax to become due under Section 409A of
the Code, and the Company shall not reprice any stock option (within the meaning
of Section 303A.08 of the New York Stock Exchange Listed Company Manual and any
other formal or informal guidance issued by the New York Stock Exchange) without
the approval of the shareholders of INSW.
 
The Company shall pay any amount payable with respect to an Incentive Award in
accordance with the terms of such Incentive Award, provided that the Committee
may, in its discretion, defer, or give a Participant the election to defer, the
payment of amounts payable with respect to an Incentive Award subject to and in
accordance with the terms of a Deferred Compensation Plan.
 
No member of the Committee shall be liable for any action, omission, or
determination relating to the Plan, and INSW shall indemnify and hold harmless
each member of the Committee and each other director or employee of the Company
to whom any duty or power relating to the administration or interpretation of
the Plan has been delegated, against any cost or expense (including counsel
fees) or liability (including any sum paid in settlement of a claim with the
approval of the Committee) arising out of any action, omission or determination
relating to the Plan, unless, in either case, such action, omission or
determination was taken or made by such member, director or employee in bad
faith and without reasonable belief that it was in the best interests of the
Company.
 
5.           Eligibility
 
The Persons who shall be eligible to receive Incentive Awards pursuant to the
Plan shall be those employees and other service providers of the Company whom
the Committee shall select from time to time, including officers of INSW,
whether or not they are directors. Each Incentive Award granted under the Plan
shall be evidenced by an Award Agreement.
 
6.           Options
 
The Committee may from time to time grant Options on such terms as it shall
determine, subject to the terms and conditions set forth in the Plan. The Award
Agreement shall clearly identify such Option as either an “incentive stock
option” within the meaning of Section 422 of the Code or as not an incentive
stock option.
 
(a)          Exercise Price
 
The exercise price per share of Common Stock covered by any Option shall be not
less than 100% of the Fair Market Value of a share of Common Stock on the date
on which such Option is granted.
 
(b)          Term and Exercise of Options
 
(1)         Each Option shall become vested and exercisable on such date or
dates, during such period and for such number of shares of Common Stock as shall
be determined by the Committee on or after the date such Option is granted;
provided, however that no Option shall be exercisable after the expiration of
ten years from the date such Option is granted; and, provided, further, that
each Option shall be subject to earlier termination, expiration or cancellation
as provided in the Plan or the Award Agreement.
 
(2)         Each Option shall be exercisable in whole or in part; provided,
however that no partial exercise of an Option shall be for an aggregate exercise
price of less than $1,000. The partial exercise of an Option shall not cause the
expiration, termination or cancellation of the remaining portion thereof.
 
(3)         An Option shall be exercised by such methods and procedures as the
Committee determines from time to time, including without limitation through net
physical settlement or other method of cashless exercise.
 
(c)          Special Rules for Incentive Stock Options
 
(1)         The aggregate Fair Market Value of shares of Common Stock with
respect to which “incentive stock options” (within the meaning of Section 422 of
the Code) are exercisable for the first time by a Participant during any
calendar year under the Plan and any other stock option plan of INSW or any of
its “subsidiaries” (within the meaning of Section 424 of the Code) shall not
exceed $100,000. Such Fair Market Value shall be determined as of the date on
which each such incentive stock option is granted. In the event that the
aggregate Fair Market Value of shares of Common Stock with respect to such
incentive stock options exceeds $100,000, then incentive stock options granted
hereunder to such Participant shall, to the extent and in the order required by
regulations promulgated under the Code (or any other authority having the force
of regulations), automatically be deemed to be non-qualified stock options, but
all other terms and provisions of such incentive stock options shall remain
unchanged. In the absence of such regulations (and authority), or in the event
such regulations (or authority) require or permit a designation of the Options
which shall cease to constitute incentive stock options, incentive stock options
granted hereunder shall, to the extent of such excess and in the order in which
they were granted, automatically be deemed to be non-qualified stock options,
but all other terms and provisions of such incentive stock options shall remain
unchanged.
 
(2)        Incentive stock options may only be granted to individuals who are
employees of the Company. No incentive stock option may be granted to an
individual if, at the time of the proposed grant, such individual owns stock
possessing more than ten percent of the total combined “voting power” (within
the meaning of Section 422 of the Code) of all classes of stock of INSW or any
of its “subsidiaries” (within the meaning of Section 424 of the Code), unless
(i) the exercise price of such incentive stock option is at least 110% of the
Fair Market Value of a share of Common Stock at the time such incentive stock
option is granted and (ii) such incentive stock option is not exercisable after
the expiration of five years from the date such incentive stock option is
granted.
 
7.           Other Stock-Based Awards
 
The Committee may from time to time grant equity-based or equity-related awards
not otherwise described herein in such amounts and on such terms as it shall
determine, subject to the terms and conditions set forth in the Plan. Without
limiting the generality of the preceding sentence, each such Other Stock-Based
Award may (i) involve the transfer of actual shares of Common Stock to
Participants, either at the time of grant or thereafter, or payment in cash or
otherwise of amounts based on the value of shares of Common Stock, (ii) be
subject to performance-based and/or service-based conditions, (iii) be in the
form of stock appreciation rights, phantom stock, restricted stock, restricted
stock units, performance shares, deferred share units or share-denominated
performance units, and (iv) be designed to comply with applicable laws of
jurisdictions other than the United States; provided, that each Other
Stock-Based Award shall be denominated in, or shall have a value determined by
reference to, a number of shares of Common Stock that is specified at the time
of the grant of such Incentive Award.
 
8.           Cash Incentive Awards
 
The Committee may from time to time grant Cash Incentive Awards on such terms as
it shall determine, subject to the terms and conditions set forth in the Plan.
Cash Incentive Awards may be settled in cash or in other property, including
shares of Common Stock, provided that the term “Cash Incentive Award” shall
exclude any Option or Other Stock-Based Award.
 
9.           Adjustment Upon Certain Changes
 
Subject to any action by the shareholders of INSW required by law, applicable
tax rules or the rules of any exchange on which shares of common stock of INSW
are listed for trading:
 
(a)           Shares Available for Grants
 
In the event of any change in the number of shares of Common Stock outstanding
by reason of any stock dividend or split, recapitalization, merger,
consolidation, combination or exchange of shares or similar corporate change,
the maximum aggregate number of shares of Common Stock with respect to which the
Committee may grant Incentive Awards and the maximum aggregate number of shares
of Common Stock with respect to which the Committee may grant Incentive Awards
to any individual Participant in any year shall be appropriately adjusted or
substituted by the Committee. In the event of any change in the number of shares
of Common Stock of INSW outstanding by reason of any other event or transaction,
the Committee shall, to the extent deemed appropriate by the Committee, make
such adjustments to the type or number of shares of Common Stock with respect to
which Incentive Awards may be granted.


 
(b)          Increase or Decrease in Issued Shares Without Consideration
 
In the event of any increase or decrease in the number of issued shares of
Common Stock resulting from a subdivision or consolidation of shares of Common
Stock or the payment of a stock dividend (but only on the shares of Common
Stock), or any other increase or decrease in the number of such shares effected
without receipt or payment of consideration by the Company, the Committee shall,
to the extent deemed appropriate by the Committee, adjust the type or number of
shares of Common Stock subject to each outstanding Incentive Award and the
exercise price per share of Common Stock of each such Incentive Award.
 
(c)          Certain Mergers and Other Transactions
 
In the event of any merger, consolidation or similar transaction as a result of
which the holders of shares of Common Stock receive consideration consisting
exclusively of securities of the surviving corporation in such transaction, the
Committee shall, to the extent deemed appropriate by the Committee, adjust each
Incentive Award outstanding on the date of such merger or consolidation so that
it pertains and applies to the securities which a holder of the number of shares
of Common Stock subject to such Incentive Award would have received in such
merger or consolidation.
 
In the event of (i) a dissolution or liquidation of INSW, (ii) a sale of all or
substantially all of the Company’s assets (on a consolidated basis), (iii) a
merger, consolidation or similar transaction involving INSW in which the holders
of shares of Common Stock receive securities and/or other property, including
cash, other than shares of the surviving corporation in such transaction, the
Committee shall, to the extent deemed appropriate by the Committee, have the
power to:
 
(i) cancel, effective immediately prior to the occurrence of such event, each
Incentive Award (whether or not then exercisable or vested), and, in full
consideration of such cancellation, pay to the Participant to whom such
Incentive Award was granted an amount in cash, for each share of Common Stock
subject to such Incentive Award, equal to the value, as determined by the
Committee, of such Incentive Award, provided that with respect to any
outstanding Option such value shall be equal to the excess of (A) the value, as
determined by the Committee, of the property (including cash) received by the
holder of a share of Common Stock as a result of such event over (B) the
exercise price of such Option; or
 
(ii) provide for the exchange of each Incentive Award (whether or not then
exercisable or vested) for an Incentive Award with respect to (A) some or all of
the property which a holder of the number of shares of Common Stock subject to
such Incentive Award would have received in such transaction or (B) securities
of the acquiror or surviving entity and, incident thereto, make an equitable
adjustment as determined by the Committee in the exercise price of the Incentive
Award, or the number of shares or amount of property subject to the Incentive
Award or provide for a payment (in cash or other property) to the Participant to
whom such Incentive Award was granted in partial consideration for the exchange
of the Incentive Award.
 
(e)          Other Changes
 
In the event of any change in the capitalization of INSW or corporate change
other than those specifically referred to in Sections 9(b), (c) or (d), the
Committee shall, to the extent deemed appropriate by the Committee, make such
adjustments in the number and class of shares subject to Incentive Awards
outstanding on the date on which such change occurs and in such other terms of
such Incentive Awards as the Committee may consider appropriate.
 
(f)          Cash Incentive Awards
 
In the event of any transaction or event described in this Section 9, including
without limitation any corporate change referred to in paragraph (e) hereof, the
Committee shall, to the extent deemed appropriate by the Committee, make such
adjustments in the terms and conditions of any Cash Incentive Award.
 


(g)          No Other Rights
 
Except as expressly provided in the Plan or any Award Agreement, no Participant
shall have any rights by reason of any subdivision or consolidation of shares of
stock of any class, the payment of any dividends or dividend equivalents, any
increase or decrease in the number of shares of stock of any class or any
dissolution, liquidation, merger or consolidation of INSW or any other
corporation. Except as expressly provided in the Plan, no issuance by INSW of
shares of stock of any class, or securities convertible into shares of stock of
any class, shall affect, and no adjustment by reason thereof shall be made with
respect to, the number of shares or amount of other property subject to, or the
terms related to, any Incentive Award.
 
(h)          Savings Clause
 
No provision of this Section 9 shall be given effect to the extent that such
provision would cause any tax to become due under Section 409A of the Code.
 
No provision of this Section 9 shall be given effect to the extent such
provision would result in short-swing profits liability under Section 16 of the
Exchange Act or violate the exemptive conditions of Rule 16b-3 of the Exchange
Act.
 
10.          Change in Control; Termination of Employment
 
(a)          Change in Control
 
The consequences of a Change in Control, if any, will be set forth in the Award
Agreement in addition to what is provided in this Section 10.
 
(b)          Termination of Employment
 
(1)         Except as to any awards constituting stock rights subject to Section
409A of the Code, termination of Employment shall mean a separation from service
within the meaning of Section 409A of the Code, unless the Participant is
retained as a consultant pursuant to a written agreement and such agreement
provides otherwise. The Employment of a Participant with the Company shall be
deemed to have terminated for all purposes of the Plan if such Person is
employed by or provides services to a Person that is a Subsidiary of the Company
and such Person ceases to be a Subsidiary of the Company, unless the Committee
determines otherwise. A Participant who ceases to be an employee of the Company
but continues, or simultaneously commences, services as a director of the
Company shall be deemed to have had a termination of Employment for purposes of
the Plan. Without limiting the generality of the foregoing, the Committee shall
determine whether an authorized leave of absence, or absence in military or
government service, shall constitute termination of Employment, provided that a
Participant who is an employee will not be deemed to cease employment in the
case of any leave of absence approved by the Company. Furthermore, no payment
shall be made with respect to any Incentive Awards under the Plan that are
subject to Section 409A of the Code as a result of any such authorized leave of
absence or absence in military or government service unless such authorized
leave or absence constitutes a separation from service for purposes of Section
409A of the Code.
 
(2)         The Award Agreement shall specify the consequences with respect to
such Option of the termination of Employment of the Participant holding the
Option.


11.          Rights Under the Plan
 
No Person shall have any rights as a shareholder with respect to any shares of
Common Stock covered by or relating to any Incentive Award until the date of the
issuance of such shares on the books and records of INSW. Except as otherwise
expressly provided in Section 9 hereof, no adjustment of any Incentive Award
shall be made for dividends or other rights for which the record date occurs
prior to the date of such issuance. Nothing in this Section 11 is intended, or
should be construed, to limit authority of the Committee to cause the Company to
make payments based on the dividends that would be payable with respect to any
share of Common Stock if it were issued or outstanding, or from granting rights
related to such dividends.


The Company shall not have any obligation to establish any separate fund or
trust or other segregation of assets to provide for payments under the Plan. To
the extent any Person acquires any rights to receive payments hereunder from the
Company, such rights shall be no greater than those of an unsecured creditor.
 
12.          No Special Employment Rights; No Right to Incentive Award
 
(a)          Nothing contained in the Plan or any Award Agreement shall confer
upon any Participant any right with respect to the continuation of his or her
Employment by the Company or interfere in any way with the right of the Company
at any time to terminate such Employment or to increase or decrease the
compensation of the Participant from the rate in existence at the time of the
grant of an Incentive Award.
 
(b)         No Person shall have any claim or right to receive an Incentive
Award hereunder. The Committee’s granting of an Incentive Award to a Participant
at any time shall neither require the Committee to grant an Incentive Award to
such Participant or any other Participant or other Person at any time nor
preclude the Committee from making subsequent grants to such Participant or any
other Participant or other Person.
 
13.          Securities Matters
 
(a)          INSW shall be under no obligation to effect the registration
pursuant to the Securities Act of any shares of Common Stock to be issued
hereunder or to effect similar compliance under any state or local laws.
Notwithstanding anything herein to the contrary, INSW shall not be obligated to
cause to be issued shares of Common Stock pursuant to the Plan unless and until
INSW is advised by its counsel that the issuance is in compliance with all
applicable laws, regulations of governmental authority and the requirements of
any securities exchange on which shares of Common Stock are traded. The
Committee may require, as a condition to the issuance of shares of Common Stock
pursuant to the terms hereof, that the recipient of such shares make such
covenants, agreements and representations, and that any related certificates
representing such shares bear such legends, as the Committee, in its sole
discretion, deems necessary or desirable.
 
(b)          The exercise or settlement of any Incentive Award (including,
without limitation, any Option) granted hereunder shall only be effective at
such time as counsel to INSW shall have determined that the issuance and
delivery of shares of Common Stock pursuant to such exercise is in compliance
with all applicable laws, regulations of governmental authority and the
requirements of any securities exchange on which shares of Common Stock are
traded. INSW may, in its sole discretion, defer the effectiveness of any
exercise or settlement of an Incentive Award granted hereunder in order to allow
the issuance of shares pursuant thereto to be made pursuant to registration or
an exemption from registration or other methods for compliance available under
federal or state or local securities laws. INSW shall inform the Participant in
writing of its decision to defer the effectiveness of the exercise or settlement
of an Incentive Award granted hereunder. During the period that the
effectiveness of the exercise of an Incentive Award has been deferred, the
Participant may, by written notice, withdraw such exercise and obtain the refund
of any amount paid with respect thereto.
  
14.          Withholding Taxes
 
(a)          Cash Remittance
 
Whenever withholding tax obligations are incurred in connection with any
Incentive Award, INSW shall have the right to require the Participant to remit
to INSW in cash an amount sufficient to satisfy federal, state and local
withholding tax requirements, if any, attributable to such event. In addition,
upon the exercise or settlement of any Incentive Award in cash, or the making of
any other payment with respect to any Incentive Award (other than in shares of
Common Stock), INSW shall have the right to withhold from any payment required
to be made pursuant thereto an amount sufficient to satisfy the federal, state
and local withholding tax requirements, if any, attributable to such exercise,
settlement or payment.
 
(b)          Stock Remittance
 
At the election of the Participant, subject to the approval of the Committee,
whenever withholding tax obligations are incurred in connection with any
Incentive Award, the Participant may tender to INSW a number of shares of Common
Stock that have been owned by the Participant for at least six months (or such
other period as the Committee may determine) having a Fair Market Value at the
tender date determined by the Committee to be sufficient to satisfy the minimum
federal, state and local withholding tax requirements, if any, attributable to
such event. Such election shall satisfy the Participant’s obligations under
Section 14(a) hereof, if any.
 
(c)          Stock Withholding
 
At the election of the Participant, subject to the approval of the Committee,
whenever withholding tax obligations are incurred in connection with any
Incentive Award, INSW shall withhold a number of such shares having a Fair
Market Value determined by the Committee to be sufficient to satisfy the minimum
federal, state and local withholding tax requirements, if any, attributable to
such event. Such election shall satisfy the Participant’s obligations under
Section 14(a) hereof, if any.
 
15.          Amendment or Termination of the Plan
 
The Board of Directors may at any time suspend or discontinue the Plan or revise
or amend it in any respect whatsoever; provided, however, that to the extent
that any applicable law, tax requirement, or rule of a stock exchange requires
shareholder approval in order for any such revision or amendment to be
effective, such revision or amendment shall not be effective without such
approval. The preceding sentence shall not restrict the Committee’s ability to
exercise its discretionary authority hereunder pursuant to Section 4 hereof,
which discretion may be exercised without amendment to the Plan. No provision of
this Section 15 shall be given effect to the extent that such provision would
cause any tax to become due under Section 409A of the Code. Except as expressly
provided in the Plan, no action hereunder may, without the consent of a
Participant, adversely affect the Participant’s rights under any previously
granted and outstanding Incentive Award. Nothing in the Plan shall limit the
right of the Company to pay compensation of any kind outside the terms of the
Plan.
 
16.          Recoupment
 
Notwithstanding anything in the Plan or in any Award Agreement to the contrary,
the Company will be entitled to the extent permitted or required by applicable
law (including, without limitation, the Dodd-Frank Wall Street Reform and
Consumer Protection Act), Company policy and/or the requirements of an exchange
on which the Company’s shares are listed for trading, in each case, as in effect
from time to time to recoup compensation of whatever kind paid by the Company at
any time to a Participant under this Plan.
 
17.          No Obligation to Exercise
 
The grant to a Participant of an Incentive Award shall impose no obligation upon
such Participant to exercise such Incentive Award.
 
18.         Transfers
 
Incentive Awards may not be sold, pledged, assigned, hypothecated, transferred,
or disposed of in any manner other than by will or by the laws of descent or
distribution and may be exercised, during the lifetime of a Participant, only by
the Participant; provided, however that the Committee may permit Options that
are not incentive stock options to be sold, pledged, assigned, hypothecated,
transferred, or disposed of, on a general or specific basis, subject to such
conditions and limitations as the Committee may determine. Upon the death of a
Participant, outstanding Incentive Awards granted to such Participant may be
exercised only by the executors or administrators of the Participant’s estate or
by any Person or Persons who shall have acquired such right to exercise by will
or by the laws of descent and distribution. No transfer by will or the laws of
descent and distribution of any Incentive Award, or the right to exercise any
Incentive Award, shall be effective to bind INSW unless the Committee shall have
been furnished with (a) written notice thereof and with a copy of the will
and/or such evidence as the Committee may deem necessary to establish the
validity of the transfer and (b) an agreement by the transferee to comply with
all the terms and conditions of the Incentive Award that are or would have been
applicable to the Participant and to be bound by the acknowledgements made by
the Participant in connection with the grant of the Incentive Award.
 
19.          Expenses and Receipts
 
The expenses of the Plan shall be paid by INSW. Any proceeds received by INSW in
connection with any Incentive Award will be used for general corporate purposes.
 
20.          Failure to Comply
 
In addition to the remedies of the Company elsewhere provided for herein,
failure by a Participant to comply with any of the terms and conditions of the
Plan or any Award Agreement, unless such failure is remedied by such Participant
within ten days after having been notified of such failure by the Committee,
shall be grounds for the cancellation and forfeiture of such Incentive Award, in
whole or in part, as the Committee, in its absolute discretion, may determine.
 
21.          Relationship to Other Benefits
 
No payment with respect to any Incentive Awards under the Plan shall be taken
into account in determining any benefits under any pension, retirement, profit
sharing, group insurance or other benefit plan of the Company except as
otherwise specifically provided in such other plan.
 
22.          Governing Law
 
The Plan and the rights of all Persons under the Plan shall be construed and
administered in accordance with the laws of the State of New York without regard
to its conflict of law principles.
 
23.          Severability
 
If all or any part of this Plan is declared by any court or governmental
authority to be unlawful or invalid, such unlawfulness or invalidity shall not
serve to invalidate any portion of this Plan not declared to be unlawful or
invalid. Any Section or part of a Section so declared to be unlawful or invalid
shall, if possible, be construed in a manner that will give effect to the terms
of such Section or part of a Section to the fullest extent possible while
remaining lawful and valid.
 
24.          Effective Date and Term of Plan
 
This Plan shall become effective as of April 2, 2020, provided that the Plan has
been approved by the shareholders of the Company within twelve (12) months after
the date the Plan is adopted by the Board.  This Plan shall remain in effect for
a term of ten years following the date on which it is effective or until all
shares of Common Stock subject to the Plan shall have been purchased or acquired
according to the Plan’s provisions, whichever occurs first, unless this Plan is
sooner terminated pursuant to Section 15 hereof.  No Incentive Awards shall be
granted pursuant to the Plan after such Plan termination or expiration, but
outstanding Incentive Awards may extend beyond that date.


25.          Prior Plan
 
Notwithstanding the adoption of this Plan by the Board and approval of this Plan
by the Company’s shareholders as provided hereunder, the Prior Plan shall remain
in effect, but grants of awards thereunder shall not be made on or after the day
immediately following the effective date of this Plan.  All grants and awards
previously made under the Prior Plan shall be governed by the terms of the Prior
Plan.

